Whitfield, J.,
concurring. — A common carrier railroad company is a corporate entity with franchise rights and obligation, and its property is devoted to a public service which is continuous under the laws of the State. The franchise rights of the corporation may be forfeited to the State; but the corporation cannot lawfully dismantle its road-bed of ties and rail and withdraw the property that has been devoted to the public service without the acquiesence of the State in some manner prescribed by law...
While a court of equity may enforce a mortgage lien on the property of a railroad corporation by a sale of the property, the court has no authority to order or permit the track and other property of the company to be withdrawn or removed' from the public service to which it was devoted, except as may be prescribed by statute; and there is no statute in this State giving such authority to the courts or to other tribunals.
Mortgage contracts cannot give to the courts a power not conferred by law. In this case the contract lien is upon the property of the railroad company as an operating entity charged with the public duty; and the lien can give no right to destroy the operating character of the property in which the public have an interest; nor can the right of the mortgagees be enforced except pursuant to law. If the mortgage lien contracted for is ineffectual to secure the indebtedness, the mortgagee cannot justly *329complain since the lien was taken under the law governing the subject matter of the lien. See Barton v. Barbour, 104 U. S. 126, 135.
The court was without power to order a sale of the railroad company’s track and property as junk, thereby destroying the public use of the corporate property, and the writ of prohibition should be made effective.